DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2006/0131402 (“Crockett”)
Claim 1
Crockett discloses a method of marking a package comprising: providing a package including an additive transformable from a first state to a second state in response to an external stimulus (paragraphs [0028-0030], light residue or invisible ink applied and radiated); presenting 

Claim 2
Crockett discloses the method of claim 1, wherein said activating said additive to form identifying indicia on said package occurs proximate to a time said package is presented (Fig. 1, paragraph [0028]).  

Claim 3
Crockett discloses the method of claim 1, wherein said sales device includes a laser configured to activate said additive (paragraph [0029], IR source).  

Claim 5
Crockett discloses the packaging material of claim 1, wherein activating said at least a portion of said additive includes transforming said additive from said first state to said second state (Fig. 2, paragraph [0032]).    

Claim 6
Crockett discloses the packaging material of claim 5, wherein transforming said additive from said first state to said second state includes applying an external stimulus to said additive (Fig. 2, paragraph [0032]).  

Claim 7
Crockett discloses the packaging material of claim 6, wherein said external stimulus is selected from radiation, light, and heat (paragraph [0029], IR radiation).  

Claim 8
Crockett discloses the packaging material of claim 1, wherein said identifying indicia includes an image (Fig. 2).  

Claim 9
Crockett discloses the packaging material of claim 1, wherein said identifying indicia has a multi-color configuration (paragraph [0033], barcode is two colors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0131402 (“Crockett”) in view of U.S. Patent Pub. 2014/0006128 (“Grigg”).
Claim 4
Crockett discloses the method of claim 1.
Crockett discloses using a sales device which is a self checkout but does not appear to explicitly disclose wherein said sales device is a vending machine.  
Grigg discloses point of sale or transaction systems including self checkout and vending machines (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vending machine in place of a self checkout system, as disclosed by Grigg, into the device of Crockett, as the two systems have been recognized in the art as equivalents for facilitating a transaction (Grigg, paragraph [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853